Citation Nr: 1515179	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 18, 2013, and in excess of 50 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 30 percent for PTSD.

In an August 2013 rating decision, an increased rating of 50 percent for PTSD was granted from June 18, 2013.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  

In August 2014, the Veteran testified before the undersigned via video conference from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his Board hearing, the Veteran testified that he has been receiving monthly treatment at the New Bedford Vet Center from D. S., LICSW, CADC, who submitted a September 2014 letter which indicated that the Veteran's PTSD was worse than represented by the assigned 50 percent rating.  However, it was not indicated what level of severity was demonstrated, as compatible with the rating criteria for that disability.  Moreover, no underlying clinical records were submitted.  Likewise, although the Veteran also testified to receiving treatment at the Bedford, Massachusetts VA medical facility, no current records have been received from this facility after May 2011.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

When the Veteran was last examined by VA in June 2013, the VA examiner specifically indicated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, compatible with the assigned 50 percent rating.  However, the Veteran maintains that he has a lower level of functioning due to his PTSD.  Since this examination was conducted nearly two years ago and in light of the Veteran's contentions, he should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment at the New Bedford Vet Center from D. S., LICSW, CADC.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the New Bedford, Massachusetts VA medical facility.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The record should be made available to and reviewed by the examiner.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely where relevant.

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

